 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective December 4, 2006, by and between Wireless Ronin Technologies, Inc., a
corporation duly organized and existing under the laws of the State of
Minnesota, with a place of business at 14700 Martin Drive, Eden Prairie,
Minnesota 55344 (hereinafter referred to as the “Company”), and Brian S.
Anderson, a resident of the state of Minnesota (hereinafter referred to as
“Executive”).
BACKGROUND OF AGREEMENT

•   The Company desires to employ Executive, and Executive desires to accept
such employment.   •   This Agreement provides, among other things, for base
compensation for Executive, a term of employment and severance payments in the
event Executive is terminated without Cause or by reason of a Change of Control
of the Company.       In consideration of the foregoing, the Company and
Executive agree as follows:

ARTICLE 1
EMPLOYMENT
     1.01 Subject to the terms of Articles 3 and 6, the Company hereby employs
Executive as its Vice President and Controller pursuant to the terms of this
Agreement, and Executive agrees to such employment. Executive’s primary place of
employment shall be the Company’s executive offices at Eden Prairie, Minnesota.
     1.02 Executive shall generally have the authority, responsibilities, and
such duties as are customarily performed by the controller and principal
accounting officer of a public company of similar size and industry,
specifically including, without limitation, the following responsibilities:
•      Controller of WRT will have direct responsibility for the financial
statement preparation and review.
•      Assist in filing with Securities and Exchange Commission and other
regulatory bodies as may be required.
•      Oversee federal and state tax filing requirements with assistance from
outside accounting firm.
•      Development, document and testing (including continue to update) of
Company’s controls.
•      Assist CFO to cause the Company to become compliant with Sarbanes-Oxley
requirements.

 



--------------------------------------------------------------------------------



 



•      Oversee day to day general accounting operations, including receivables,
payables, fixed assets, inventory control, and cash management.
•      Manage annual audit and quarterly reviews with external accounting firm.
•      Help design and install new financial systems.
•      Interact with senior management and Audit Committee.
•      Assist sales and operations organizations in ordering and processing of
customer orders.
•      Manage financial forecasts for annual budgets and quarter update
forecasts.
Consistent with the foregoing, the Company may assign to Executive other duties
relating to accounting and finance functions from time to time during his
employment.
     1.03 Executive shall report to and be subject to direction by, the
Company’s chief financial officer and other officer as the Board shall specify,
and shall generally be subject to direction and advice of the Board.
ARTICLE 2
BEST EFFORTS OF EXECUTIVE
     2.01 Executive shall use his best energies and abilities in the performance
of his duties, services and responsibilities for the Company.
     2.02 During the term of his employment, Executive shall devote
substantially all of his business time and attention to the business of the
Company and its subsidiaries and affiliates and shall not engage in any
substantial activity inconsistent with the foregoing, whether or not such
activity shall be engaged in for pecuniary gain, unless approved by the Board;
provided, however, that, to the extent such activities do not violate, or
substantially interfere with his performance of his duties, services and
responsibilities under this Agreement.
ARTICLE 3
TERM AND NATURE OF EMPLOYMENT
     3.01 Executive’s employment hereunder shall be for an initial term
commencing December 4, 2006 and ending April 1, 2008. Neither the Company nor
Executive shall be obligated to extend the term of Executive’s employment.
     3.02 The term of Executive’s employment shall automatically be extended for
successive one (1) year periods commencing on April 1, 2008 unless the Company
or Executive elects not to extend employment, by giving written notice to the
other not less than thirty (30) days prior to the end of the initial term or any
extension period.

2



--------------------------------------------------------------------------------



 



ALL PARTIES: NOTE AUTOMATIC RENEWAL
     3.03 The terms and conditions of this Agreement may be amended from time to
time with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Company’s Compensation Committee (the
“Committee”).
ARTICLE 4
COMPENSATION AND BENEFITS
     4.01 During the initial term of employment hereunder, Executive shall be
paid a base salary of One Hundred Thirty-Seven Thousand Dollars ($137,000) per
year (“Base Salary”), payable in accordance with the Company’s established pay
periods, reduced by all deductions and withholdings required by law and as
otherwise specified by Executive. The Company agrees to review Executive’s
performance and compensation annually. Executive’s Base Salary may be increased
(but not decreased) in the sole discretion of the Board. Base Salary shall not
be reduced after any such increase except in connection with Company
compensation reductions applied to all other senior executives of the Company.
In the event Executive’s employment shall for any reason terminate during the
Term, Executive’s final monthly Base Salary payment shall be made on a pro-rated
basis as of the last day of the month in which such employment terminated.
     4.02 During the term of employment, in addition to payments of Base Salary
set forth above, Executive may be eligible to participate in any
performance-based cash bonus or equity award plan for senior executives of the
Company, based upon achievement of individual and/or Company goals established
by the Board or Committee. The extent of Executive’s participation in bonus
plans shall be within the discretion of the Company’s Board or Compensation
Committee. You will be entitled to earn a bonus of up to $25,000 for the year
2007 based upon achievement of agreed-upon goals and performance objectives.
     4.03 You will be entitled to receive a stock option for the purchase of
50,000 shares of common stock on or before January 15, 2007 on terms and
conditions of options awarded to other executive-level employees. Such grant is
in addition to a stock option granted to Executive in his capacity as a
consultant to the Company on November 24, 2006, for the purchase of 25,000
shares of common stock at an exercise price of $4.00 per share, to vest 25% on
the date of grant and 25% each year thereafter. Such options granted to employee
in such consulting capacity or employment will be granted subject to the terms
of a 180-day lock-up agreement with the underwriter of the Company’s initial
public offering and shall further be subject to approval of the Company’s 2006
Equity Incentive Plan by the Company’s shareholders on or before March 30, 2007.
     4.04 During the term of employment, Executive shall be entitled to
participate in employee benefit plans, policies, programs, perquisites and
arrangements, as the same may be provided and amended from time to time, that
are provided generally to similarly situated executive employees of the Company,
to the extent Executive meets the eligibility requirements for any such plan,
policy, program, perquisite or arrangement.

3



--------------------------------------------------------------------------------



 



     4.05 The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive’s duties, services, and
responsibilities under this Agreement. Executive shall comply with generally
applicable policies, practices and procedures of the Company with respect to
reimbursement for, and submission of expense reports, receipts or similar
documentation of, such expenses.
ARTICLE 5
VACATION AND LEAVE OF ABSENCE
     5.01 Executive shall be entitled to twenty-two (22) business days of paid
time off (“PTO”) for each twelve (12) months of employment, in addition to the
Company’s normal holiday’s. PTO includes sick days and leaves of absence. PTO
will be scheduled taking into account the Executive’s duties and obligations at
the Company. Unused PTO shall not be accumulated from year to year, unless
approved in writing by the Board or Committee. PTO, sick leave and all other
leaves of absence will be taken in accordance with the Company’s stated
personnel policies. Upon termination or expiration of the Executive’s
employment, Executive shall be entitled to compensation for any accrued, unused
PTO time, as of date of termination.
ARTICLE 6
TERMINATION
     6.01 The Company may terminate Executive’s employment upon written notice
thereof. In the event of a termination of Executive without Cause, including a
termination by Executive for Good Reason, Executive shall be entitled to
receive: (i) the Severance Payment provided in Section 7.01 and (ii) the bonus
described in Section 7.03. For the purposes of this Agreement, an election by
the Company not to extend this Agreement pursuant to Section 3.01 shall be
deemed a termination without cause.
     6.02 Executive’s employment will terminate as of the date of the death or
Disability of the Executive. In the event of such termination, there shall be
payable to Executive or Executive’s estate or beneficiaries Base Salary earned
through the date of death together with a pro-rata portion of any bonus due
Executive pursuant to any bonus plan or arrangement established or mutually
agreed-upon prior to termination, to the extent earned or performed based upon
the requirements or criteria of such plan or arrangement, as the Board shall in
good faith determine. Such pro-rated bonus shall be payable at the time and in
the manner payable to other executives of the Company who participate in such
plan or arrangement. For purposes of this Agreement “Disability” shall mean a
determination by the Board of the Company of the inability of Executive to
perform substantially all of his duties and responsibilities under this
Agreement due to illness, injury, accident or condition of either a physical or
psychological nature, and such inability continues for an aggregate of ninety
(90) days during any period of three hundred and sixty-five (365) consecutive
calendar days. Such determination shall be made in good faith by the Board, the
decision of which shall be conclusive and binding.

4



--------------------------------------------------------------------------------



 



     6.03 Any other provision of this Agreement notwithstanding, the Company may
terminate Executive’s employment upon written notice specifying a termination
date based on any of the following events that constitute Cause:

  (a)   Any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor or misdemeanor involving moral turpitude, or any public conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company and the image of its management;     (b)   Any act of material
misconduct, willful and gross negligence, or breach of duty with respect to the
Company, including, but not limited to, embezzlement, fraud, dishonesty,
nonpayment of an obligation owed to the Company, or willful breach of fiduciary
duty to the Company which results in a material loss, damage, or injury to the
Company;     (c)   Any material breach of any material provision of this
Agreement or of the Company’s announced or written rules, codes or polices;
provided, however, that such breach shall not constitute Cause if Executive
cures or remedies such breach within thirty (30) days after written notice to
Executive, without material harm or loss to the Company, unless such breach is
part of a pattern of chronic breaches of the same, which may be evidenced by
reports or warning letters given by the Company to Executive, in which case such
breach is not deemed curable.     (d)   Any act of insubordination by Executive;
provided, however, an act of insubordination by Executive shall not constitute
Cause if Executive cures or remedies such insubordination within thirty
(30) days after written notice to Executive, without material harm or loss to
the Company, unless such insubordination is a part of a pattern of chronic
insubordination, which may be evidenced by reports or warning letters given by
the Company to Executive, in which case such insubordination is deemed not
curable.     (e)   Any unauthorized disclosure of any Company trade secret or
confidential information, or conduct constituting unfair competition with
respect to the Company, including inducing a party to breach a contract with the
Company; or     (f)   A willful violation of federal or state securities laws.

     6.04 Executive may terminate his employment upon sixty (60) days prior
written notice to the Company for “Good Reason.” For purposes of this Agreement,
“Good Reason” means any of the following actions taken by the Company without
Cause:

  (a)   the Company or any of its subsidiaries materially reduces Executive’s
Base Salary or base rate of annual compensation, or otherwise materially changes
benefits provided to Executive under compensation and benefit plans,
arrangements, policies and procedures to be as a whole materially less favorable
to Executive, other than reductions in Base Salary permitted under Section 4.01;

5



--------------------------------------------------------------------------------



 



  (b)   without Executive’s express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive’s job or
office, to a location more than fifty (50) miles from the location of
Executive’s job or office immediately prior to such required change;     (c)   a
successor company fails or refuses to assume the Company’s obligations under
this Agreement; or     (d)   the Company or any successor company breaches any
of the material provisions of this Agreement;

If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than sixty (60) days written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within ninety
(90) days following the facts or event alleged to give rise to Good Reason. The
failure to give such notice shall be deemed a waiver of the right to terminate
this Agreement for Good Reason based on such fact or event.
     6.05 During the term of his employment and for 24 months after the date of
Executive’s termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its affiliated companies or businesses, or the
affiliates, directors, officers, agents, principal shareholders or customers of
any of them and (ii) neither the Company or any of its directors, or officers
shall directly or indirectly, make or publish any disparaging statements
(whether written or oral) regarding Executive. Information which the Company or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
shall not constitute a disparaging statement.
     6.06 Upon any termination of Executive’s employment with the Company,
Executive shall be deemed to have resigned from all other positions he then
holds as an officer, employee or director or other independent contactor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and Executive.
ARTICLE 7
SEVERANCE PAYMENTS
     7.01 The Company, its successors or assigns, will pay Executive as
severance pay (the “Severance Payment”) amount equal to twelve (12) months of
the Executive’s monthly Base Salary for full-time employment at the time of
Executive’s termination if (i) there has been a Change of Control of the Company
(as defined in Section 7.02), and (ii) Executive is an active and full-time
employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 6.04)), other than for Cause or death or disability. If Executive’s
employment is terminated by the Company without Cause, or by Executive for Good
Reason, other than in connection with a Change of Control, the Severance Payment
shall be limited and equal to twelve (12) months of Executive’s Base Salary.

6



--------------------------------------------------------------------------------



 



Nothing in this Section 7.01 shall limit the authority of the Committee or Board
to terminate Executive’s employment in accordance with Section 6.03. Payment of
the Severance Payment pursuant to Section 7.01, less customary withholdings,
shall be made in one lump sum within thirty (30) days of the Executive’s
termination or resignation or, at the Company’s election, in equal installments
over the non-competition period specified in Section 9.01. No Severance shall be
payable if Executive’s employment is terminated due to death or Disability.
     7.02 For the purposes of this Agreement, “Change of Control” shall mean any
one of the following:

  (a)   an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of 50% or more of either: (1) the then outstanding Stock;
or (2) the combined voting power of the Company’s outstanding voting securities
immediately after the merger or acquisition entitled to vote generally in the
election of directors; provided, however, that the following acquisition shall
not constitute a Change of Control: (i) any acquisition directly from the
Company; (ii) any acquisition by the Company or Subsidiary; (iii) any
acquisition by the trustee or other fiduciary of any employee benefit plan or
trust sponsored by the Company or a Subsidiary; or (iv) any acquisition by any
corporation with respect to which, following such acquisition, more than 50% of
the Stock or combined voting power of Stock and other voting securities of the
Company is beneficially owned by substantially all of the individuals and
entities who were beneficial owners of Stock and other voting securities of the
Company immediately prior to the acquisition in substantially similar
proportions immediately before and after such acquisition; or     (b)  
individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”), cease to constitute a majority of the Board. Individuals
nominated or whose nominations are approved by the Incumbent Board and
subsequently elected shall be deemed for this purpose to be members of the
Incumbent Board; or     (c)   approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation, dissolution, sale or
statutory exchange of Stock which changes the beneficial ownership of Stock and
other voting securities so that after the corporate change the immediately
previous owners of 50% of Stock and other voting securities do not own 50% of
the Company’s Stock and other voting securities either legally or beneficially;
or     (d)   the sale, transfer or other disposition of all substantially all of
the Company’s assets; or     (e)   a merger of the Company with another entity
after which the pre-merger shareholders of the Company own less than 50% of the
stock of the surviving corporation.

7



--------------------------------------------------------------------------------



 



     A “Change of Control” shall not be deemed to occur with respect to
Executive if the acquisition of a 50% or greater interest is by a group that
includes the Executive, nor shall it be deemed to occur if at least 50% of the
Stock and other voting securities owned before the occurrence are beneficially
owned subsequent to the occurrence by a group that includes the Executive.
     7.03 In addition to the Severance Payment, the Company, upon a Change of
Control, will pay Executive a bonus (“Severance Bonus”) in a lump sum within
thirty (30) days following a termination of employment pursuant to 7.01, an
amount equal to two (2) times Executive’s bonus earned for the prior fiscal year
or, upon a termination of Executive’s employment without cause other than in
connection with a Change of Control, a Severance Bonus equal to one and one-half
(1.5) times Executive’s bonus earned for the prior fiscal year. The Severance
Bonus payable pursuant to this Section 7.03 shall not, however, exceed
Executive’s target bonus as set forth in any bonus plan or arrangement in which
Executive participates at the time of termination of his employment. The
Severance Payment or Severance Bonus shall be reduced by the amount of cash
severance benefits to which Executive may be entitled pursuant to any other cash
severance plan, agreement, policy or program of the Company or any of its
subsidiaries; provided, however, that if the amount of cash severance benefits
payable under such other severance plan, agreement, policy or program is greater
than the amount payable pursuant to this Agreement, Executive will be entitled
to receive the amounts payable under such other plan, agreement, policy or
program which exceeds the Severance Payment or Severance Bonus payable pursuant
to this Section. Without limiting other payments which would not constitute
“cash severance-type benefits” hereunder, any cash settlement of stock options,
accelerated vesting of stock options and retirement, pension and other similar
benefits shall not constitute “cash severance-benefits” for purposes of this
Section 7.03.
     7.04 If Executive becomes entitled to the Severance Payment pursuant to
Section 7.01, Executive shall be entitled to receive, if Executive is eligible
to and elects to continue medical coverage from the Company as provided by law
(commonly referred to as the COBRA continuation period), as part of his
severance benefit, continued medical coverage under the Company’s medical plan.
The Company will pay the Company’s portion of contribution to monthly medical
insurance premiums paid at the time of termination of employee’s employment for
such COBRA coverage for Executive and his eligible dependents for a period
ending on the earlier of one year following termination, or until Executive is
eligible to be covered by another plan providing medical benefits to Executive.
To be eligible to receive such benefit, Executive must be eligible for COBRA
coverage, elect COBRA during the COBRA election period, and comply with all
requirements to obtain such coverage, to be eligible for coverage and for this
benefit.
     7.05 Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Code (“Section 409A”), as clarified or
modified by guidance from the U.S. Department of Treasury or the Internal
Revenue Service – in each case if and to the extent Section 409A is otherwise
applicable to this Agreement and such compliance is necessary to avoid the
penalties otherwise imposed under Section 409A. In this connection, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of

8



--------------------------------------------------------------------------------



 



any deferral and other rights regarding this Agreement, shall be deemed modified
if and to the extent necessary to comply with the payout and other limitations
and restrictions imposed under Section 409A, as clarified or supplemented by
guidance from the U.S. Department of Treasury or the Internal Revenue Service –
in each case if and to the extent Section 409A is otherwise applicable to this
Agreement and such compliance is necessary to avoid the penalties otherwise
imposed under Section 409A.
     7.06 The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes required by applicable law to be
withheld by the Company.
     7.07 The provisions of this Article 7 will be deemed to survive the
termination of this Agreement for the purposes of satisfying the obligations of
the Company and Executive hereunder.
     7.08 Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code to or for the
benefit of Executive, whether paid or payable pursuant to this Agreement
(including, without limitation, the accelerated vesting of equity awards held by
Executive), would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes, including, without limitation, any income taxes and excise tax imposed on
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the excise tax imposed upon the payments. The Company’s obligation to make
Gross-Up Payments under this Section 7.08 shall not be conditioned upon the
Executive’s termination of employment.

  (a)   Unless otherwise agreed by the Company and Executive, all determinations
required to be made under this Section 7.08, including whether and when a
Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
an accounting firm that does not have a material relationship with either of the
parties that is selected by mutual agreement (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 7.08, shall be paid by the Company to the Executive within 15 days of
the receipt of the Accounting Firm’s determination. Absent manifest error, any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

9



--------------------------------------------------------------------------------



 



  (b)   The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten business days after the Executive is informed
in writing of such claim. The Executive shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on, the date that any payment of taxes with respect
to such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that the Company desires to contest such claim,
the Executive shall:

(i)    give the Company any information reasonably requested by the Company
relating to such claim,
(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
(iii)    cooperate with the Company in good faith in order effectively to
contest such claim, and
(iv)    permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 7.08,
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

10



--------------------------------------------------------------------------------



 



  (c)   If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Company of an amount on the Executive’s behalf pursuant to this
Section 7.08, the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after payment by the Company of an amount on the Executive’s
behalf pursuant to this Section 7.08, a determination is made that the Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then the
amount of such payment shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.     (d)   Notwithstanding any other
provision of this Section 7.08, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding and
payment.

ARTICLE 8
NONDISCLOSURE AND INVENTIONS
     8.01 Except as permitted or directed by the Company or as may be required
in the proper discharge of Executive’s employment hereunder, Executive shall
not, during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information of the
Company. “Confidential Information” means any information or compilation of
information that the Executive learns or develops during the course of his/her
employment that is not generally known by persons outside the Company (whether
or not conceived, originated, discovered, or developed in whole or in part by
Executive). Confidential Information includes but is not limited to, the
following types of information and other information of a similar nature
(whether or not reduced to writing), all of which Executive agrees constitutes
the valuable trade secrets of the Company: research, designs, development, know
how, computer programs and processes, marketing plans and techniques, existing
and contemplated products and services, customer and product names and related
information, prices sales, inventory, personnel, computer programs and related
documentation, technical and strategic plans, and finances. Confidential
Information also includes any information of the foregoing nature that the
Company treats as proprietary or designates as Confidential Information, whether
or not owned or developed by the Company. “Confidential Information” does not
include information that (a) is or becomes generally available to the public
through no fault of Executive, (b) was known to Executive prior to its
disclosure by the Company, as demonstrated by files in existence at the time of
the disclosure, (c) becomes known to Executive, without restriction, from a
source other than the Company, without breach of this Agreement by Executive and
otherwise not in violation of the Company’s rights, or (d) is explicitly
approved for release by written authorization of the Company.

11



--------------------------------------------------------------------------------



 



     8.02 Executive acknowledges that all inventions, innovations, improvements,
developments, methods, designs, trade secrets, analyses, drawings, reports and
all similar related information (whether or not patentable) which relate to the
Company’s or any of its subsidiaries’ actual or anticipated business, research
and development or existing products or services and which are conceived,
developed or made by Executive while employed by the Company or any of its
subsidiaries (“Work Product”) belong to the Company or such subsidiary.
Executive shall promptly disclose such Work Product to the Board of Directors of
the Company and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after employment by the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). For purposes
of this Agreement, any Work Product or other discoveries relating to the
business of the Company or any subsidiaries on which Executive files or claims a
copyright or files a patent application, within one year after termination of
employment with the Company, shall be presumed to cover and be Work Product
conceived or developed by Executive in whole or in part during the term of his
employment with the Company, subject to proof to the contrary by good faith,
written and duly corroborated records establishing that such Work Product was
conceived and made following termination of employment.
     Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive’s own time, and (a) that does not relate (i) directly to the Company’s
business, or (ii) to the Company’s actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.
     8.03 In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.
     8.04 Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive’s possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive’s employment with
the Company.
     8.05 The Executive understands and agrees that any violation of this
Article 8 while employed by the Company may result in immediate disciplinary
action by the Company, including termination of employment for Cause.

12



--------------------------------------------------------------------------------



 



     8.06 The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.
ARTICLE 9
NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION
     9.01 In further consideration of the compensation to be paid to Executive
hereunder, including amounts payable to Executive as a Severance Payment,
Executive acknowledges that in the course of his employment with the Company he
will become familiar, and during his employment with the Company he has become
familiar, with the Company’s trade secrets and other Confidential Information
concerning the Company and that his services have been and will be of a special,
unique and extraordinary value to the Company, and therefore, Executive agrees
that, during the period of his employment, and for a period of one year
following the end of Executive’s employment term specified in Section 3.01 or
any extension thereof, he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below and as such businesses exist or are
in the process during the period of his employment on the date of termination or
the expiration of the period his employment, within any geographical area in
which the Company or its subsidiaries or affiliates engage or have defined plans
to engage in such businesses. Nothing herein shall prevent Executive from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no participation
in the business of such corporation. For the purposes of this Agreement,
“business” or “business of the Company” means, with respect to and including the
Company and its subsidiaries or affiliates, the design, development, marketing
and sale of digital signage products and solutions.
     9.02 Executive agrees that during the term of his employment and for a
period of one (1) year after the termination of Executive’s employment he will
not directly or indirectly (i) in any way interfere or attempt to interfere with
the Company’s relationships with any of its current or potential customers,
vendors, investors, business partners, or (ii) employ or attempt to employ any
of the Company’s employees on behalf of any other entity, whether or not such
entity competes with the Company.
     9.03 Executive agrees that breach by him of the provisions of this
Article 9 will cause the Company irreparable harm that is not fully remedied by
monetary damages. In the event of a breach or threatened breach by Executive of
the provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security. Nothing herein
shall be construed as prohibiting the Company from pursuing any other equitable
or legal remedies available to it for such breach or threatened breach,
including the recovery of damages from Executive.
     9.04 The Executive understands and agrees that any violation of this
Article 9 while employed by the Company may result in immediate disciplinary
action by the Company, including termination of employment for Cause.

13



--------------------------------------------------------------------------------



 



     9.05 The obligations contained in this Article 9 shall survive the
termination of this Agreement as described in this Article 9.
ARTICLE 10
MISCELLANEOUS
     10.01 Governing Law. This Agreement shall be governed and construed
according to the laws of the State of Minnesota without regard to conflicts of
law provisions. The Company and Executive agree that if any action is brought
pursuant to this Agreement that is not otherwise resolved by arbitration
pursuant to Section 10.06, such dispute shall be resolved only in the District
Court of Hennepin County, Minnesota, or the United States District Court for
Minnesota, and each party hereto unconditionally (a) submits for itself in any
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the Hennepin
County, Minnesota District Courts or the United States Federal District Court
for Minnesota, and agrees that all claims in respect to any such proceeding
shall be heard and determined in Hennepin County, Minnesota, Minnesota District
Court or, to the extent permitted by law, in such federal court, (b) consents
that any such proceeding may and shall be brought in such courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; waives all right
to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Minnesota.
     10.02 Successors. This Agreement is personal to Executive and Executive may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person or entity. This Agreement
may be assigned by the Company. The Company shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation or
otherwise, of all or substantially all the business or assets of the Company,
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Agreement, shall
mean the Company as defined above and any successor or assignee to the business
or assets which by reason hereof becomes bound by the terms and provisions of
this Agreement.
     10.03 Waiver. The waiver by the Company of the breach or nonperformance of
any provision of this Agreement by Executive will not operate or be construed as
a waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.

14



--------------------------------------------------------------------------------



 



     10.04 Entire Agreement; Modification. This Agreement supersedes, revokes
and replaces any and all prior oral or written understandings, if any, between
the parties relating to the subject matter of this Agreement. The parties agree
that this Agreement: (a) is the entire understanding and agreement between the
parties; and (b) is the complete and exclusive statement of the terms and
conditions thereof, and there are no other written or oral agreements in regard
to the subject matter of this Agreement. Except for modifications described in
Section 3.01 and Section 4.01, this Agreement shall not be changed or modified
except by a written document signed by the parties hereto.
     10.05 Severability and Blue Penciling. To the extent that any provision of
this Agreement shall be determined to be invalid or unenforceable as written,
the validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. If any particular provision of this Agreement
shall be adjudicated to be invalid or unenforceable, the Company and Executive
specifically authorize the tribunal making such determination to edit the
invalid or unenforceable provision to allow this Agreement, and the provisions
thereof, to be valid and enforceable to the fullest extent allowed by law or
public policy.
     10.06 Arbitration. Any dispute, claim or controversy arising under this
Agreement shall, at the request of any party hereto be resolved by binding
arbitration in Hennepin County, Minnesota by a single arbitrator selected by the
Company and Executive, with arbitration governed by The United States
Arbitration Act (Title 9, U.S. Code); provided, however, that a dispute, claim
or controversy shall be subject to adjudication by a court in any proceeding
against the Company or Executive involving third parties (in addition to the
Company or Executive). Such arbitrator shall be a disinterested person who is
either an attorney, retired judge or labor relations arbitrator. In the event
employer and Executive are unable to agree upon such arbitrator, the arbitrator
shall, upon petition by either the Company or Executive, be designated by a
judge of the Hennepin County District Court. The arbitrator shall have the
authority to make awards of damages as would any court in Minnesota having
jurisdiction over a dispute between employer and Executive, except that the
arbitrator may not make an award of exemplary damages or consequential damages.
In addition, the Company and Executive agree that all other matters arising out
of Executive’s employment relationship with the Company shall be arbitrable,
unless otherwise restricted by law.

  (a)   In any arbitration proceeding, each party shall pay the fees and
expenses of its or his own legal counsel.     (b)   The arbitrator, in his or
her discretion, shall award legal fees and expenses and costs of the
arbitration, including the arbitrator’s fee, to a party who substantially
prevails in its claims in such proceeding.     (c)   Notwithstanding this
Section 10.06, in the event of alleged noncompliance or violation, as the case
may be, of Sections 8 or 9 of this Agreement, the Company may alternatively
apply to a court of competent jurisdiction for a temporary restraining order,
injunctive and/or such other legal and equitable remedies as may be appropriate.

15



--------------------------------------------------------------------------------



 



     10.07 Legal Fees. If any contest or dispute shall arise between the Company
and Executive regarding any provision of this Agreement, and such dispute
results in court proceedings or arbitration, a party that prevails with respect
to a claim brought and pursued in connection with such dispute, shall be
entitled to recover its legal fees and expenses reasonably incurred in
connection with such dispute. Such reimbursement shall be made as soon as
practicable following the resolution of the dispute (whether or not appealed) to
the extent a party receives documented evidence of such fees and expenses.
     10.08 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or may send by certified mail,
return receipt requested, postage prepaid, addressed to Executive at his
residence address appearing on the records of the Company and to the Company at
its then current executive offices to the attention of the Board. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.
     10.09 Survival. The provisions of this Article 10 shall survive the
termination of this Agreement, indefinitely.
     IN WITNESS WHEREOF the following parties have executed the above instrument
the day and year first above written.

              WIRELESS RONIN TECHNOLOGY, INC.
 
       
 
  By   /s/ Jeffrey C. Mack
 
       
 
      Jeffrey C. Mack
 
      President and Chief Executive Officer

              EXECUTIVE
 
       
 
  By   /s/ Brian S. Anderson
 
       
 
      Brian S. Anderson

16